FEDERAL DEFENDER SERVICES
OF WISCONSIN, INC.

LEGAL COUNSEL

517 East Wisconsin

Craig W. Albee, Federal Defender Suite 182
Krista A. Halla-Valdes, First Assistant Milwaukee, Wisconsin 53202
Joseph A. Bugni, Madison Supervisor Telephone 414-221-9900
John W. Campion Facsimile 414-221-9901

Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom Phillip

Joshua D. Uller

Kelly A. Welsh

September 30, 2018

Honorable J. P. Stadtmueller
United States District Court
Eastern District of Wisconsin
517 BE. Wisconsin Avenue
Milwaukee, WI 53202

RE:  Ulntted States v. Calvin Glazunov
Case No. 18-cr-135

Dear Judge Stadtmueller:

Undersigned counsel met with Mr. Glazunov to discuss his case. Specifically, counsel and
Mr. Glazunov discussed motions that may be raised in his defense. Mr. Glazunov
considered his options and agrees that his jury trial should be adjourned so that his
motions may be addressed.

Sincerély, )

CS

 

Gabriela A. Neija
(ounsel for Calvin Glazunov

"eee

   

Calvin Glazuno

Case 2:18-cr-00135-JPS Filed 09/30/18 Page 1of1 Document 29
